DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The examiner treats ‘if’ statements, in claims, like open ended ‘or’ statements for patentability.  Examination needs to treat only one condition (true or false).  So claiming a limitation to be conditional on the 'if being true' leaves open the possibility that it is instead false in which case when no additional limitation is present the conditional limitation would not be patentably limiting.  Therefore it is considered that either an ‘if-then-else' format be used or a positive recitation of a limitation ‘when’ a condition exists be used to positively limit the claim with the recited limitation.
For the sake of compact prosecution, the examiner address claim as written. (MPEP 2111.04)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless  the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 39-58 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dao (US 2018/0199398 A1).

Regarding Claim 39,
 Dao discloses  an user equipment (UE) (Fig.1(100)) comprising a processor (Fig.1(104)), a memory (Fig.1(106)), and
communication circuitry (Fig.1(120)), 

he UE being connected to a network via its communication circuitry (See [0109]),
the UE further comprising computer-executable instructions stored in the memory of the UE (See [0105]; program in memory) which, when executed by the processor of the UE (See [0105]; processor execution), cause the UE to perform operations comprising:

receiving a user identity (See [0127]; [0160-0161]; [0221-0222]; UE assigned ID);

              in response to a triggering event (See [0160-0161]; [0221-0222]; [0266-0267]; UE assigned ID, UP data requested), 
(See [0160]; UE sending a new
NAS session request message), the request message including the user identity (See [0160]; UE assigned ID) and PDU session information (See [0160-0161]; session ID)  that is to be associated with the user identity (See [0160-0161]; UE-generated Session ID) ; and

receiving a response from the network (See [0160-0161]; received response from network node), the response including an indication of whether the PDU session information (See [0160]; [0166]; response from network) ]is allowed to be associated with the user identity (See [0160-0161]; the session may be authorized or denied).

Regarding Claim 40,
Dao teaches all the features with respect to claim 39 and Dao further teaches 
               wherein receiving the user identity (See [0160-0161]; UE assigned ID) comprises:

receiving the user identity via a graphical user interface of the UE; 

or

receiving the user identity from a capillary device (See [0127]; AMF Through AN)) in communication with the UE (Fig,2B).


(The term “or” used in the claim separates the limitations where at least one of the limitations can be treated under examination)



Regarding Claim 41,
Dao teaches all the features with respect to claim 39 and Dao further teaches 
          wherein the user identity (See [0127]; [0160-0161]; UE assigned ID) identifies 
a human user of the UE, 
a capillary device in communication with the UE (See [0127]; AMF Through AN)), 
or 
an application (See [0161]; [0166]; application associated with IP address; MEC applications, QoS related application).


(The term “or” used in the claim separates the limitations where at least one of the limitations can be treated under examination)


Regarding Claim 42,
Dao teaches all the features with respect to claim 39 and Dao further teaches 
                  wherein the triggering event comprises:

the user identity, being  received by the UE (See [0127-0128]; [0160-0161]; [0231]; UE assigned ID due to data transmission request or paging transmission or session modification); 

the UE transitioning from a locked state to an unlocked state and determining a user identity; 

or

data being received, by the UE, from a capillary device in communication with the UE (See [0127]; AMF Through AN));

or

an Application invoking an API and providing a user identity.

(The term “or” used in the claim separates the limitations where at least one of the limitations can be treated under examination)


Regarding Claim 43,
Dao teaches all the features with respect to claim 39 and Dao further teaches 
             where the triggering event causes the UE to
determine a Requested NSSAI (See [0160]; UE generated NAS message comprising NSSAI) and the Requested NSSAI is determined in the NAS request message (See [0160]; NAS message comprises  NSSAI).


Regarding Claim 44,
Dao teaches all the features with respect to claim 39 and Dao further teaches 
using the user identity (See [0127-0128]; [0160-0161]), performing an authentication with the network of a user associated with the user identity (See [0127]; [0160; [0255];  authentication of UE after message transmission).


Regarding Claim 45,
Dao teaches all the features with respect to claim 39 and Dao further teaches 
                       wherein the PDU session information comprises 
an S-NSSAI or a PDU Session ID (See [0213]; [0231]; [0465]; [0475]).


Regarding Claim 46,
Dao teaches all the features with respect to claim 39 and Dao further teaches 
                      wherein NAS request message triggers a procedure to
authenticate the user identity (See [0127-128]; [0160-0161]; [0269-0271]).


Regarding Claim 47,
Dao teaches all the features with respect to claim 39 and Dao further teaches 


                 wherein the request message comprises 

a General Registration Request (See [0418]; {0423]), 
a Service Request (See [0166]; [0191]), 
a PDU Session Establishment Request (See [0239]; [0333]), 
a PDU Modification Request (See [0175-0176]); , or 
a PDU Session Release Request (See [0182-0184]).


(The term “or” used in the claim separates the limitations where at least one of the limitations can be treated under examination)


Regarding Claim 48,
Dao teaches all the features with respect to claim 39 and Dao further teaches 
                   wherein the triggering event is a paging message (See [0221-0222]) or a non-access stratum (NAS) message being received by the UE (See [0160-0161]), 

              wherein the paging message (See [0221-0222]) or non-access stratum (NAS) message (See [0160-0161]) includes the user identity (See [0160-0161]; [0221-0222]).



Regarding Claim 49,
Dao teaches all the features with respect to claim 39 and Dao further teaches 
sending a second message to the network (See [0255]), the second message indicating that the UE supports receiving paging messages (See [0255]) or NAS notifications that include the user identity (See [0255]).


Regarding Claim 50,
Dao teaches all the features with respect to claim 39 and Dao further teaches 
sending a second NAS request message to the network to inform the network that the user identity is no longer associated with the UE (See [0242]; [0387]; [0462]).



Regarding Claim 51,
Dao teaches all the features with respect to claim 39 and Dao further teaches
sending a second NAS request message to the network to inform the network that the user identity is no longer associated with the UE (See [0242]; [0482-0483]) and the second request message is a registration request (See [0242]; [0482-0483]).


Regarding Claim 52,
Dao teaches all the features with respect to claim 39 and Dao further teaches
sending a second NAS request message to the network to inform the network that the user identity is no longer associated with the UE (See [0242]; [0387]; [0462]) and the second request message is sent in response to a paging message or a NAS notification (See [0242]; [0387]; [0462])..



Regarding Claim 53,
Dao teaches all the features with respect to claim 39 and Dao further teaches
 wherein the request message comprises a list of users that are permitted to access the network via the UE (See [0127]; [0161]; default type UE service may be setup) 



Regarding Claim 54,
Dao teaches all the features with respect to claim 39 and Dao further teaches
            wherein the request message indicates the status of a plurality of users (See [0136]; [0374]).




Regarding Claim 55,
Dao teaches all the features with respect to claim 39 and Dao further teaches
                wherein the response message indicates that a user identity is not authorized to use the UE to access the network (See [0127]; [0160]; [0172]).



Regarding Claim 56,
Dao teaches all the features with respect to claim 39 and Dao further teaches
                                  wherein the NAS request message indicates that the purpose of the request is to add or a remove a user association (See [0160]; [0182];  session association or release).


Regarding Claim  57,
Dao discloses An apparatus (Fig.1(100)) comprising a processor (Fig.1(102)), a memory (Fig.1(106)), and communication apparatus (Fig.1(120)) being connected to a network via its communication circuitry (See [0109]), the apparatus
further comprising computer-executable instructions stored in the memory of the apparatus (See [0109]) which, when executed by the processor of the apparatus (See [0109]), cause the apparatus to perform operations comprising:


receiving a NAS Registration request message from a UE (See [0127-0128]; UE sends registration request to AMF through AN), 
            the NAS Registration request message including user identity and information that is to be associated with the UE (See [0127-0128]; message comprises Identity of UE to be recognized by other nodes in the network);

          wherein the NAS Registration request message indicates an S-NSSAI that is to be associated with the user identity (See [0127-0128]; message comprises S-NSSAI related to UE) ); and

(See [0127-0128]; [0160-0161]; subscription is checked) and
wherein the NAS Registration request triggers a procedure that authenticates the user
identity (See [0127-0128]; [0160-0161]; authentication is performed); and

sending a response from the network, the response including an indication of whether the user identity is allowed to be associated ,with the UE (See [0127-0128]; [0160-0161];  denied code or allowance code is transmitted).




Regarding Claim 58,
Dao teaches all the features with respect to claim 39 and Dao further teaches
             
wherein the UE uses the user identity to discover a PCF (See [0161]; [0171]; UE ID is identified); and

wherein the apparatus provides the user-identity to the discovered PCF (See [0161]; [0171]; UE ID is transmitted through the access network);; 
and

(See [0161-0163]; PCF provides policies for UE); and

wherein the policies are associated with the user identity (See [0161-0163]; UE comprises subscription policies); and

the apparatus provides the policies to the UE (See [0165-0166]; UE get policies from PCF).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GARY LAFONTANT/Examiner, Art Unit 2646